Title: Thomas Jefferson to de Bure Frères, 6 June 1817
From: Jefferson, Thomas
To: de Bure Frères


          
            
              Messieurs Debures freres
              Monticello in Virginia. 
				  June 6. 1817.
            
            I addressed, the last year, a catalogue of some books I wanted, to mr Ticknor, an American gentleman, and the best bibliograph of my acquaintance, whom I expected the letter would have found in Paris. but not being there, he was so good as to forward it to the friendly care of mr Warden, to whom I am indebted for the delivery of it to you. the books all arrived safely, and I take this occasion of expressing to you my satisfaction with the care and exactitude with which they were selected & forwarded. their bindings too were mostly in the handsome style I like.   I now take the liberty of considering this as having placed me in correspondence with you, and as authorising the addresses I shall annually have occasion to make to you for articles in the same line. I am now taking measures to have a sum of 135. Dollars placed in your hands by my correspondent in Philadelphia; but not knowing thro’ what channel he will be able to do this, I desire him to communicate that to you himself. when you shall have recieved it, I have to request you to employ it in furnishing me as far as it will go, with the books named in the catalogue now inclosed, giving a preference in the order in which they are named, and curtailing the list from the bottom upwards to where it begins to exceed the sum remitted. I expect mr Ticknor is arriving at Paris about this time. he is so perfectly acquainted with the best editions of Classics, & especially those lately of the German sçavans, that I pray you to consult him, & consider his advice as absolutely controuling my own choice, & giving me the benefit of his knolege, so much more recent & extensive than mine. I inclose him a copy of the catalogue, and ask the favor of his advice to you which I am sure he will give, on your application. either mr Gallatin our Ambassador at Paris, or their mr Warden will advise you of the opportunities offered at Havre for their conveyance, when you shall let them know that the package is ready. I think it is better they should be packed in a trunk; and it is very important that they be shipped as soon as ready, and especially by the month of September, that they may not be exposed to the certain damage of a winter passage. I salute you with assurances of great respect.
            Th:
				  Jefferson
          
          
          
            P.S. if any volumes of Sismondi, subsequent to the 11. you sent me, have since appeared, be so good as to send them unbound.
          
        